DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Claim status in the amendment received on 9/7/2021:
Claims 1, 16 and 17 have been amended.
Claims 1-19 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No.: US 20140189074 A1) in view of Pacella et al. (Pub. No.: US 20160006616 A1).
As to claim 1, Parker teaches a method of dynamically reconfiguring a plurality of network nodes, comprising: receiving, at an application, via a northbound application program interface (API) of a Software Defined Networking (SDN) controller, an operational status of the plurality of network nodes from the SDN controller configured to monitor the plurality of network nodes (paragraph [0032], “…SDN gateway 240 may transmit the network attribute to another device (e.g., orchestration device 250) for analysis…”, “orchestration device” teaches an application, “SDN gateway” teaches SDN controller and paragraphs [0029]-[0030]);
retrieving a user-configured policy corresponding to the operational status, wherein the user-configured policy comprises an action to be executed on the plurality of network nodes (paragraph [0036], “orchestration device 250 may determine the control information (e.g., based on receiving the network attribute from SDN gateway 240 and/or analyzing the network attribute),” and paragraph [0037]);
generating, based on the action, a command configured to be receivable and executable via the northbound API of the SDN controller (paragraph [0036], “transmit the control information to SDN gateway 240” ); and transmitting the command to the SDN controller, wherein the command causes the SDN controller to reconfigure the plurality of network nodes in accordance with the action (paragraph [0011]).
Parker does not explicitly teach retrieving the policy based on a match to stored conditions.
However, in the same field of endeavor (SDN) Pacella teaches comparing the operational status with a plurality of stored conditions (paragraph [0083], “…may use the metrics to detect one or more events or conditions defined in policies in policy tables…”);
determining that a status value for the operational status matches a first condition of the plurality of stored conditions, wherein the first condition indicates a value or range of values (paragraph [0083], “a condition in which the traffic from network 102-11 to network 102-22 increases from 200 Kbps to over 100 Gbps within two minutes”);
retrieving a user-configured policy corresponding to the first condition upon determining that the first condition has been matched, wherein the user-configured policy comprises an action to be executed on the plurality of network nodes (paragraph [0083], “Detecting the event may result in selecting (by intelligent network interconnect 104) a rule(s) whose condition matches the event”, “rule” teaches a user-configured policy and abstract).
Based on Parker in view of Pacella, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate retrieving 
As to claim 2, Parker teaches wherein to reconfigure the plurality of network nodes, the SDN controller is configured to transmit a plurality of requests to the plurality of network nodes, and wherein the plurality of requests corresponds to the user-configured policy and comports with a southbound API of the SDN (paragraph [0011], “…provision network devices on the customer network based on requirements associated with the packet and identified by the control information…”).
As to claim 3, Parker teaches wherein the operational status is received in a format that comports with the northbound API of the SDN controller (paragraph [0010], “the SDN gateway may monitor the customer network, and may transmit, to the orchestration device, information that identifies one or more attributes of the customer network”).
As to claim 4, Parker teaches wherein receiving the network status comprises: requesting the SDN controller to poll the plurality of network nodes for the network status at a user-configurable time interval (“…SDN gateway 240 may determine that over some time interval…”).
As to claim 5, Parker teaches wherein the operational status comprises a traffic flow path bandwidth for a network node of the plurality of network nodes, a number of traffic flow paths at the network node, a traffic flow bandwidth percentage spike at the network node, a security alert corresponding to the network node, or a response time of the network node (paragraph [0030], teaches at least the bandwidth).
As to claim 6, Pacella further teaches wherein the plurality of stored conditions are set by a user (paragraph [0028]). The limitations of claim 6 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 7, Pacella further teaches receiving a default network status of the plurality of network nodes, wherein one or more of the plurality of conditions corresponds to the default network status (paragraphs [0072], “…de-provision the service when the demand normalizes…”). The limitations of claim 7 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 8, Parker teaches wherein the user-configured policy comprises instructions for: adjusting a bandwidth of one or more traffic flow paths of a network node of the plurality of network nodes (paragraph [0055]).
As to claim 9, Parker does not explicitly teach deleting traffic flow path of a network node.
However, in the same field of endeavor (SDN) Pacella further teaches user-configured policy comprises instructions for: deleting one or more traffic flow paths of a network node of the plurality of network nodes (paragraph [0022]).
Based on Parker in view of Pacella, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate retrieving 
As to claim 10, Parker teaches wherein the user-configured policy comprises instructions for: requesting the SDN controller to dynamically compute an alternate traffic flow path corresponding to a traffic flow path at a network node of the plurality of network nodes (paragraph [0044], “…a shortest path algorithm…” and paragraph [0046]).
As to claim 11, Parker teaches wherein the user-configured policy comprises instructions for: requesting the SDN controller to re-route network traffic to avoid a network node of the plurality of network nodes (paragraph [0045], “…reroute the traffic flow using a second route …”).
As to claim 12, Parker teaches wherein the user-configured policy comprises instructions for: reconfiguring a management IP or a host name of a network node of the plurality of network nodes (paragraph [0040], “…For example, SDN gateway 240 may send routing instructions to network device 230, and network device 230 may route the packet based on the routing instructions …”).
As to claim 14, Pacella further teaches user-configured policy comprises instructions for: disabling one or more ports of a network node of the plurality of network nodes (paragraph [0029]). The limitations of claim 14 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
receiving a second network status from a remote server (paragraph [0032], “…SDN gateway 240 may transmit the network attribute to another device (e.g., orchestration device 250) for analysis…”, i.e. from the gateway).
Parker does not explicitly teach determining a match to stored conditions.
However, in the same field of endeavor (SDN) Pacella teaches comparing a second network status with the plurality of stored conditions to determine whether the second network status matches the first condition of the plurality of stored conditions (paragraph [0083]).
Based on Parker in view of Pacella, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate retrieving the policy based on a match to stored conditions (taught by Pacella) with retrieving policy based on network attributes (taught by Parker) in order to adjust the operational status to more closely match desired user settings.
As to claim 16, Parker further teaches a system for dynamically reconfiguring a plurality of network nodes, comprising one or more processors and memory storing one or more programs (paragraph [0021]). Therefore, the limitations of claim 16 are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 17, Parker further teaches a non-transitory computer-readable storage medium comprising instructions for dynamically reconfiguring a plurality of network nodes (paragraph [0025]). Therefore, the limitations of claim 17 are substantially similar to claim 1. Please refer to claim 1 above.
retrieving a user-configured policy corresponding to a first condition comprises querying a policy database based on the first condition and identifying in the database a matching condition that is associated with the user-configured policy (paragraph [0083]). The limitations of claim 18 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 19, Pacella further teaches wherein the policy database stores a plurality of policy profiles comprising respective conditions, and wherein a policy profile of the retrieved user-configured policy comprises the first condition (paragraph [0083]). The limitations of claim 19 are rejected in view of the analysis of claims 1 and 18 above, and the claim is rejected on that basis.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No.: US 20140189074 A1) in view of Pacella et al. (Pub. No.: US 20160006616 A1) and further in view of Natarajan et al. (Pub. No.: US 20150326425 A1).
As to claim 13, Parker in view of Pacella does not explicitly teach recovering network nodes to a default network configuration.
However, in the same field of endeavor (SDN) Natarajan teaches user-configured policy comprises instructions for: reconfiguring the plurality of network nodes according to a recovery state comprising a default network configuration (paragraph [0030], “…react to failures or misconfigurations, and updates one or more programmable switches 135 to hold consistent network state in the flow table…”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        11/5/2021